Title: From John Adams to Samuel B. Malcom, 28 August 1798
From: Adams, John
To: Malcom, Samuel B.



Dear Malcom
Quincy Aug 28th 1798

I know not whether it is consistent with your views and plans to continue longer with me if I should have occasion. It was my intention to have communicated to you in Philadelphia that having communicated a Nephew a Nephew Mr. Wm. S. Shaw about to graduate at college this summer, I had long ago determined to take him into my family as my private Secretary. He is now with me & I shall in future have no occasion for any other assistance. This information as it will leave you at liberty to attend to the cares of your fortune, & the pursuits of your profession, I presume will be very acceptable to you.
I cannot close without expressing my satisfaction in your assiduous attention to study  & to business, & in the pleasure I had, in common with all my family, in your amiable & obliging manners, during the time of your residence with us. I wish you every success & every blessing & remain your sincere friend & very / humble servant

John Adams